                                                                                    8     II     i
                                                                                          I 9 20^8
                    IN THE UNITED STATES DISTRICT COURT                        CLERK, U.S. DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                             RICHMOND. VA

                               Richmond Division


UNITED STATES



V.                                               Criminal Action No. 3:17CR26-HEH

ADRIAN HAROLD JONES,

      Petitioner.


                             MEMORANDUM OPINION
                        (Dismissing Action After No Response)

      By Order entered on July 24,2018,the United States Court of Appeals for the

Fourth Circuit remanded this action to the Court

      with instructions that defendant's pro se notice of appeal filed July 20,2017
      in the district court, be construed as an initial motion under 28 U.S.C. § 2255,
      that the Defendant be given the notices required under Castro v. United
      States,540 U.S.375(2003),and that further proceedings be had in the district
      court in accordance therewith.


(ECF No. 37, at 1-2.) By Memorandum Order entered on August 9,2018,the Court

explained as follows:

       As a preliminary matter, the pro se Notice of Appeal was filed on April 27,
      2018, not on July 20, 2017. (ECF No. 29.) The Judgment was entered on
      July 20,2017. (ECF No. 27.)
             On July 23, 2018, the Court received a completed 28 U.S.C. § 2255
      form from Petitioner. (ECF No. 34.) Nevertheless,in accordance with the
      Fourth Circuit's directives, the Clerk is DIRECTED to forward to
      Petitioner the form for filing a motion under 28 U.S.C.§ 2255. Petitioner
      may either complete and return this new form to the Court or submit a
      statement to the Court indicating that he wishes to proceeU with the § 2255
       motion that he already sent to the Court. Petitioner must comply with the
      above directive within twenty(20)days ofthe date ofentry hereof.
             Any § 2255 motion that Petitioner files must conform to' the rules
      goveming such motions and be swom to under the penalty of perjury. See
      Rules Governing § 2255 Proceedings for the U.S. District Courts, Rule 2(b).
      Petitioner is also advised that § 2255 motions are subject to a one-year statute
      oflimitations and a restriction against second or successive petitions. See 28
      U.S.C. § 2255(f),(h).

More than twenty(20)days elapsed after the entry ofthe August 9,2018, Memorandum

Order and Petitioner did not respond. Nevertheless, the Court provided Petitioner with

one more opportunity to demonstrate his interest in pursuing the action. By

Memorandum Order entered on November 13,2018,the Court directed Petitioner that he

must comply with the directives ofthe August 9,2018 Memorandum Order within

fourteen(14)days ofthe date of entry thereof. The Court further explained that if

Petitioner failed to respond,the Court would dismiss the action.

       More than fourteen(14)days have elapsed and Petitioner failed to comply with

the directives of die August 9,2018 Memorandum Order or otherwise respond.

Accordingly,the action will be dismissed without prejudice. A certificate of appealabilty

will be denied.


       An appropriate order shall issue.

                                    AhdK
                                   HENRY E. HUDSON
                                   SENIOR UNITED STATES DISTRICT JUDGE
Date:*0«..
Richmond, Virginia
